Case 2:18-cv-15580-WJM-MF Document 13 Filed 05/22/19 Page 1 of 1 PagelD: 85

Littler Mendelson, P.C.

© One Newark Center, 8th Floor
i Eb Newark, NJ 07102

Employment & Labor Law Solutions Worldwide”

Keith J. Rosenblatt
973.848.4743 direct
973.848.4700 main
973.741.2304 fax

May 22, 2019 krosenblatt@littler.com

VIA ECF

Honorable Mark Falk, U.S.M.J.

United States District Court for the District of New Jersey
Frank R. Lautenberg U.S. Post Office & Courthouse, Room 457
One Federal Square

Newark, New Jersey 07102

Re: Rivas v. Santander Bank, N.A., et al.
Civil Action No. 2:18-cv-15580-WJM-MF

Dear Magistrate Judge Falk:

This firm represents the defendants in the above matter, which is scheduled for a settlement
conference before Your Honor at 10:30 a.m. tomorrow.

On behalf of the parties, I am writing to advise the Court that the conference will not be
necessary because the parties have reached an agreement in principle to resolve the case. We

respectfully request that the conference be cancelled.

Since the plaintiff has filed for bankruptcy, any settlement of this matter must be approved
by the bankruptcy court. Therefore, the parties also request that the Court refrain from entering a
60-Day Order, but instead stay further proceedings in this matter pending the bankruptcy court’s
expected approval of the settlement, after which the parties expect to file a Stipulation of Dismissal
with Prejudice.
We thank the Court for considering these requests.
Respectfully submitted,
LITTLER MENDELSON, P.C.

5/ Keith J. Rosenblatt

Keith J. Rosenblatt

cc: R. Daniel Bause, Esq. (via ECF)

littler.com
